                  Case 1:21-cv-02302-KPF Document 22 Filed 07/27/21 Page 1 of 3

BROMBERG LAW OFFICE, P.C.
Brian L. Bromberg (Admitted in NY, NJ & CA)                                  352 Rutland Road #1
Joshua Tarrant-Windt, Associate (Admitted in NY)                             Brooklyn, NY 11225
                                                                             Phone: (212) 248-7906
                                                                             Fax: (212) 248-7908
       July 27, 2021

       Via ECF & Email: Failla_NYSDChambers@nysd.uscourts.gov
       Honorable Katherine Polk Failla, U.S.D.J.
       Southern District of New York

       Re:      Dominguez v. City of New York, et al. SDNY Case No. 21-CV-2302 (KPF)

       Dear Judge Failla:

       My office represents the plaintiff, Steven Dominguez, in the above-referenced case, which arises
       from a vicious beating of Mr. Dominguez by a gang of on-duty police officers in Brooklyn. This
       brutal beating, which left Mr. Dominguez with severe and permanent injuries, was followed by a
       false arrest. I am writing in response to Defendants’ request for a pre-motion hearing concerning
       a partial motion to dismiss Plaintiff’s claims for excessive force, assault and battery, violations of
       the Fourth and Fourteenth Amendments, denial of a right to a fair trial, and municipal liability.

       I.       Defendants’ discovery motion to preclude damages, which they have labelled as a
                motion to dismiss, should be denied because any delay in providing releases was
                inadvertent

       With respect to the attempt to dismiss Plaintiff’s claims for excessive force and assault and
       battery, Defendants rely entirely on Plaintiff’s failure to provide medical releases in a timely
       fashion. (Copies of the releases were emailed to Corporation Counsel on July 22, 2021, and
       originals were sent by Federal Express, Overnight Delivery, the same day.) Although framed as a
       motion to dismiss, Defendants are instead moving to preclude Plaintiff from claiming damages
       arising out of those claims—even garden variety damages that do not require medical proof.
       They are, in other words, asking this Court to use its inherent authority to sanction Plaintiff.

       The standard in assessing whether to preclude admission of medical records for failure to provide
       medical releases as required under Local Civil Rule 83.10 is set forth in Johnson v. City of New
       York, No. 15-CV-6915 (ER)(SN), 2017 WL 5176707 (S.D.N.Y. Nov. 8, 2017), as follows:

             [i]n assessing whether to impose sanctions under Rule 37, courts consider ‘(1) the
             willfulness of the non-compliant party or the reason for noncompliance; (2) the efficacy
             of lesser sanctions; (3) the duration of the period of noncompliance; and (4) whether the
             non-compliant party had been warned of the consequences of . . . noncompliance.’
             World Wide Polymers, Inc. v. Shinkong Synthetic Fibers Corp., 694 F.3d 155, 159 (2d
             Cir. 2012) (omission in original) (quoting Agiwal v. Mid Island Mortg. Corp., 555 F.3d
             298, 302 (2d Cir. 2009)). ‘[S]triking [a party’s] request for damages reflects a harsh
             sanction, one akin to dismissing the action altogether.’ Id. Moreover, ‘[d]ismissal is a
             drastic remedy that should be imposed only in extreme circumstances . . . usually after
             consideration of alternative, less drastic sanctions.’ Id. (omission in original) (internal
           Case 1:21-cv-02302-KPF Document 22 Filed 07/27/21 Page 2 of 3




      quotation marks omitted) (quoting John B. Hull, Inc. v. Waterbury Petroleum Prods.,
      Inc., 845 F.2d 1172, 1176 (2d Cir. 1988)).

Id. at *2. Here, as in Johnson, Defendants’ fundamental objection is that Plaintiff failed to
provide documents (in this case releases) to which they claim they are entitled. Defendants have
filed what is essentially a discovery motion. Defendants have not met and conferred before filing
this motion, which should serve as a basis for denying the motion. Had the parties spoken, I
would have explained what had happened and why the releases were delayed.

Briefly, in late May, Plaintiff provided me with a signed copy of a medical release, at the same
time that he provided me with me with a signed § 160.50 release. Before forwarding the
documents to Defendants I realized that the release documents had been improperly filled out
and that I would have to redo them and have my client sign additional sets of release documents.
Because of extenuating circumstances, including (a) working from home as a result of the
pandemic since the middle of March 2020, (b) moving my office and residence from Manhattan
to Brooklyn, and most importantly, (c) dealing with a serious family medical emergency that
took place in December 2020, which has had rippling effects through my practice (and
throughout my personal and family life), I had not finished preparing corrected releases for Mr.
Dominguez to sign when Ms. Scharfstein filed her letter-motion on July 20, 2021. Although I
should have informed Ms. Scharfstein of the reasons for the delay, I did not do so.

Immediately upon filing of the letter-motion, I prepared the releases and had Plaintiff meet me in
person to sign them and so I could notarize them. I then emailed them and sent the originals by
Federal Express to Defendants’ counsel. (If Defendants proceed with the aspect of their motion
concerning the failure to provide the releases, I will request leave to file information as to what
happened to my family member under seal, so as not to infringe upon their privacy.) In sum, any
delay in providing the releases was unintentional and Plaintiff complied in a timely fashion.

II.      Defendants’ Other Arguments Do Not Support Dismissal of any Cause of Action

The medical release issue is Defendants’ only objection to the first and seventh causes of action
(for excessive force and assault and battery). Defendants also do not present any basis to dismiss
the second and sixth causes of action (for false arrest and illegal imprisonment and failure to
intervene). Defendants remaining arguments are therefore trained entirely on the third, fourth,
fifth, and eighth causes of action (for Fourth and Fourteenth Amendment violations, denial of a
right to fair trial, and municipal liability).1

Defendants claim that Plaintiff’s claim for denial of a right to fair trial must be dismissed
because there has not yet been a favorable disposition. Yet Plaintiff plainly alleges that
“Defendant City of New York has dropped the assault charge against Dominguez.” (Compl.
¶ 72) The dropping of a charge that was based on fabricated testimony is indisputably a favorable
disposition for purposes of a claim for denial of a fair trial. See Wellner v. City of New York, 393
F. Supp. 3d 388, 397 (S.D.N.Y. 2019). Defendants assert that Plaintiff must set forth why the
1
  Defendants’ argument against Plaintiff’s Fourth and Fourteenth Amendment violations is that
they are duplicative. Plaintiff is prepared to stipulate to dismissal of these claims in the interests
of moving the case along.
                                               2
          Case 1:21-cv-02302-KPF Document 22 Filed 07/27/21 Page 3 of 3




charge was dropped but that requirement is nowhere to be found in McDonough v. Smith, 139 S.
Ct. 2149 (2019), or any other case. To avoid confusion, Plaintiff is prepared to agree to a stay
with respect to this cause of action until the ongoing obstruction charge against him is resolved.

Finally, Defendants seek to dismiss Plaintiff’s claim for municipal liability for failure to allege a
connection between a municipal policy and a violation of Plaintiff’s rights. However, Plaintiff
alleges that the City of New York’s policies with respect to body worn cameras enable its
officers to engage in unlawful activity such as occurred in this case. Compl. ¶¶ 109-14. Plaintiff
further alleges that the City of New York’s “failure to properly supervise, train, discipline,
review, remove, or correct” the actions of its police officers led to Plaintiff’s injuries. Id. ¶¶ 115-
16. This is more than sufficient at the pleading stage. See Amnesty Am. v. Town of W. Hartford,
361 F.3d 113, 130 n.10 (2d Cir. 2004) (“It is unlikely that a plaintiff would have information
about the city’s training programs or about the cause of the misconduct at the pleading stage, and
therefore need only plead that the city's failure to train caused the constitutional violation.”). In
order to avoid costly and unnecessary motion practice, however, Plaintiff is open to staying
discovery as to the Monell claim while the parties proceed under the § 1983 Plan with respect to
the other claims. See Tabor v. New York City, No. 11 CV 0195 FB, 2012 WL 603561, at *10
(E.D.N.Y. Feb. 23, 2012) (“In this Circuit, courts often order bifurcation in 1983 civil rights
cases where there are Monell claims against the municipality.”), report and recommendation
adopted, No. 11-CV-0195 FB CLP, 2012 WL 869424 (E.D.N.Y. Mar. 14, 2012).

III.   Plaintiff requests that the parties proceed with discovery while any motion to
       dismiss is pending and that the Court order Defendants to identify the John Does
       prior to any conference on the motion to dismiss

Defendants simultaneously seek to stay briefing on the motion to dismiss, to stay discovery, and
to force the case into immediate “Plan mediation.” However, the Plan is clear that mediation
occurs only after the parties have exchanged the required documents. The Plan does not entitle
Defendants to force mediation while simultaneously avoiding having to answer the complaint
and turn over the documents Plaintiff needs to assess the strengths and weaknesses of the case.

Plaintiff also requires information about the identities of the John Doe defendants before he can
meaningfully participate in mediation under the Plan. The John Does are liable for participating
in the beat-down of Plaintiff and failing to intervene to protect Plaintiff. My office has repeatedly
requested information concerning the John Does. Since Defendants have not yet answered the
complaint, Plaintiff cannot proceed with serving discovery demands to obtain this information.
Therefore, Plaintiff requests that the Court order Defendants to identify the John Does prior to
the conference. That is, regardless of whether Defendants proceed with their partial motion to
dismiss, Plaintiff must learn the names of the John Does immediately to preserve his rights.

Respectfully,

/s/ Brian L. Bromberg
Brian L. Bromberg

cc:    All Counsel of Record (Via ECF)

                                              3
